ACCEPTED
                                                                                             12-15-00105-CV
                                                                                TWELFTH COURT OF APPEALS
                                                                                              TYLER, TEXAS
                                                                                       7/30/2015 11:51:29 AM
                                                                                               CATHY LUSK
                                                                                                      CLERK

                              No. 12-15-00105-CV
                                                                             FILED IN
                       In the Twelfth Court of Appeals                12th COURT OF APPEALS
                                                                           TYLER, TEXAS
                               Tyler, Texas                           7/30/2015 11:51:29 AM
                                                                           CATHY S. LUSK
                                                                               Clerk

                    Consolidated Property Interests, LLC
                                                    Appellant

                                          v.

                         Jerry Payne and Penny Payne
                                                   Appellees


                    Appealed from the 273rd Judicial District Court
                                Sabine County, Texas


                  SECOND UNOPPOSED MOTION TO EXTEND
                     TIME TO FILE APPELLANT’S BRIEF




Brent L. Watkins                                          Greg Smith
Texas Bar No. 24033312                                    Texas Bar No. 18600600
SKELTON SLUSHER                                           RAMEY & FLOCK, P.C.
1616 S. Chestnut                                          100 E. Ferguson, Suite 500
Lufkin, Texas 75902                                       Tyler, Texas 75702
Telephone: 936-632-2300                                   Telephone: 903-597-3301
Facsimile: 936-632-6545                                   Facsimile: 903-597-2413
bwatkins@skeltonslusher.com                               gsmith@rameyflock.com


                      ATTORNEYS FOR APPELLANT
TO THE HONORABLE COURT OF APPEALS:

        Appellant Consolidated Property Interests, LLC, asks the Court to extend

the time for filing appellant’s brief by 30 days to and including Friday,

September 11, 2015.

                                       1.
                        Information Required by Rule 10.5,
                                 Tex. R. App. P.

The following information supports this request.

(i)     Appellant’s brief is currently due to be filed August 12, 2015.

(ii)    Appellant requests that the deadline for filing its brief be extended by 30

        days to and including Friday, September 11, 2015.

(iii)   This is Appellant’s second request to extend the briefing deadline.


                                        2.
                           Facts Explaining the Need to
                           Extend the Briefing Deadline

        Counsel is unable to complete the appellant’s brief and secure the necessary

client review and approval by the current deadline. Besides work on this brief,

Greg Smith, lead counsel on appeal, has been and will be required to divide his

available briefing time among the following matters:




                                           2
(i)    No. 14-0135, Margaret Taylor Riess and Barrett Riess vs. Petroreal, Inc., James E.

       Hightower, and Lynn Bryant, In the 3rd District Court of Houston County,

       Texas (summary-judgment briefing); and

(ii)   a prepaid vacation, from August 1 through August 13, 2015.

                                           3.

       This motion is not sought solely for delay, but in the interest of justice and

to ensure that Appellant’s brief sufficiently aids the Court’s decisional process.


                                       4.
                       Conference with Opposing Counsel

       John Seale, counsel for Appellees, states that the relief requested in this

motion is unopposed.


                                        5.
                               Conclusion and Prayer

       Appellant, Consolidated Property Interests, LLC, prays that the Court would

extend the time for filing its appellant’s brief by 30 days to and including Friday,

September 11, 2015.




                                           3
                                             Respectfully submitted,



                                                /s/ Greg Smith
                                             Greg Smith
                                             State Bar No. 18600600
                                             RAMEY & FLOCK, P.C.
                                             100 East Ferguson, Suite 500
                                             Tyler, TX 75702
                                             Telephone: (903) 597-3301
                                             Facsimile: (903) 597-2413
                                             gsmith@rameyflock.com

                                             Brent L. Watkins
                                             State Bar No. 24033312
                                             SKELTON SLUSHER
                                             1616 S. Chestnut
                                             Lufkin, TX 75902
                                             Telephone: (936) 632-2300
                                             Facsimile: (936) 632-6545
                                             bwatkins@skeltonslusher.com

                                             COUNSEL FOR APPELLANT

                              Certificate of Service

      The undersigned certifies that a copy of the above and foregoing document

was served upon counsel for Appellees in accordance with the applicable Texas

Rules of Civil Procedure on this the 30th day of August, 2015, on the following:

      Efiling – katiemorgan@yahoo.com
      John H. Seale
      Attorney at Law
      P. O. Box 480
      Jasper, TX 75951


                                                  /s/ Greg Smith
                                                Greg Smith
                                         4